360 S.W.3d 858 (2011)
STATE of Missouri, Respondent,
v.
Robert K. SMITH, Appellant.
No. ED 95737.
Missouri Court of Appeals, Eastern District, Division Four.
December 27, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 7, 2012.
Application for Transfer Denied April 3, 2012.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Robert Smith (Defendant) appeals the judgment of conviction entered by the Circuit *859 Court of the City of St. Louis after a jury found him guilty of four counts of fraudulently attempting to obtain a controlled substance. Defendant claims the trial court erred by denying defense counsel's motion for a continuance.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).